Case 2:19-cv-01933-PSG-JPR Document 10 Filed 05/16/19 Page 1 of 2 Page ID #:35




                   UNITED STATES DISTRICT COURT
              FOR THE CENTRAL DISTRICT OF CALIFORNIA

                                          )
                                          )
 ANTONIO OWENS,                           ) Case No.:
                                          )
              Plaintiff.                  ) 2:19-cv-01933-PSG-JPR
                                          )
       v.                                 )
                                          )
 FIRSTSOURCE ADVANTAGE,                   )
 LLC,                                     )
           Defendant.                     )
                                          )

                           NOTICE OF SETTLEMENT

 TO THE CLERK:

 NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

 reached settlement. The parties anticipate filing a stipulation of dismissal of this

 action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



 Dated: May 16, 2019                    By: /s/ Amy L. B. Ginsburg
                                          Amy L. B. Ginsburg, Esquire
                                          Kimmel & Silverman, P.C.
                                          30 E. Butler Pike
                                          Ambler, PA 19002
                                          Phone: (215) 540-8888
                                          Fax: (877) 788-2864
                                          Email: aginsburg@creditlaw.com
Case 2:19-cv-01933-PSG-JPR Document 10 Filed 05/16/19 Page 2 of 2 Page ID #:36




                         CERTIFICATE OF SERVICE

             I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and

 correct copy of the Notice of Settlement in the above-captioned matter, upon the

 following via CM/ECF system:

                                   James L. Duke, Esq.
                       General Counsel, Firstsource Advantage, LLC
                                 205 Bryant Woods South
                                Amherst, New York 14228
                             James.Duke@na.firstsource.com
                                  Attorney for Defendant




 Dated: May 16, 2019                  By: /s/ Amy L. B. Ginsburg
                                        Amy L. B. Ginsburg, Esquire
                                        Kimmel & Silverman, P.C.
                                        30 E. Butler Pike
                                        Ambler, PA 19002
                                        Phone: (215) 540-8888
                                        Fax: (877) 788-2864
                                        Email: aginsburg@creditlaw.com
